J-S22023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: W.S., JR., A MINOR           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: W.A.S., SR., FATHER      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 2045 MDA 2019

            Appeal from the Decree Entered December 2, 2019
   In the Court of Common Pleas of Lancaster County Orphans' Court at
                           No(s): 2019-00750

 IN RE: N.S., A MINOR                :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: W.A.S., SR., FATHER      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 2064 MDA 2019

            Appeal from the Decree Entered December 2, 2019
   In the Court of Common Pleas of Lancaster County Orphans' Court at
                           No(s): 2019-00751

 IN RE: T.S., A MINOR                :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: W.A.S., SR., FATHER      :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 2084 MDA 2019

            Appeal from the Decree Entered December 2, 2019
   In the Court of Common Pleas of Lancaster County Orphans' Court at
                           No(s): 2019-00752
J-S22023-20


    IN RE: F.S., A MINOR                        :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
    APPEAL OF: W.A.S., SR., FATHER              :
                                                :
                                                :
                                                :
                                                :
                                                :   No. 2085 MDA 2019

               Appeal from the Decree Entered December 2, 2019
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                              No(s): 2019-00753


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                      FILED: JUNE 22, 2020

        W.A.S., Sr., (Father) appeals from the decrees involuntarily terminating

his parental rights to his four children, W.S., Jr., a male (born in November

2008), N.S., a female (born in November 2011), T.S., a male (born in January

2014), and F.S., a female (born in April 2015) (collectively, Children).       In

addition, Father’s counsel (Counsel) seeks to withdraw from representation

pursuant to Anders v. California, 386 U.S. 738 (1967) and Commonwealth

v. Santiago, 978 A.2d 349, 361 (Pa. Super. 2009). Upon review, we grant

Counsel’s petition to withdraw and affirm the termination of Father’s parental

rights.

        Lancaster County Children and Youth Service Agency (Agency) first

became involved with this family in 2013, due to domestic violence in the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S22023-20


home and J.R.’s (Mother) struggle with depression. Orphans’ Court Opinion,

11/21/19, at 2. The Agency created a safety plan and maintained an open

file with this family until January 2016. Id.

       On June 7, 2016, Mother voluntarily placed the Children in the Agency’s

custody due to her severe depression. Id. On June 8, 2016, the juvenile

court placed the Children in the temporary custody of the Agency. The Agency

placed W.S., Jr., and N.S. together in one foster home, and T.S. and F.S.

together in a different foster home. Id. At the time of the subject proceeding,

the Children remained in their respective foster homes, which “are potentially

permanent placements for the Children.” Id.

       At the time Mother voluntarily placed the Children, Father was in prison

for committing aggravated assault against Mother. Id. Father was sentenced

to a term of incarceration of two to four years, which he served at State

Correctional Institution - Retreat. Id. Father was released from prison on

April 1, 2018.1 Id. at 5.

       The orphans’ court adjudicated the Children dependent on June 20,

2016. Id. The Agency first established a permanency plan for Father in

August of 2017, when he remained incarcerated, and it included the following

objectives: remaining free from drugs, the misuse of alcohol, crime, and



____________________________________________


1 As best we can discern, Father was re-incarcerated for a parole violation
from August 7, 2019 to August 22, 2019. N.T., 9/23/19, at 17.


                                           -3-
J-S22023-20


domestic violence; improving parenting skills; and obtaining a home

appropriate for the Children. Id. at 3.

      Father attended a permanency review hearing in June 2018, after his

release from prison. The orphans’ court found Father in moderate compliance

with the permanency plan insofar as he had “completed a mental health

evaluation, was in domestic violence treatment, tested negative for

substances, and was regularly visiting the Children.” Id. at 5 (citation

omitted). However, at a permanency review hearing in February 2019, the

court found, “Father engaged in a violent conversation [with Mother] that

involved some degree of physical abuse . . . .” Id. at 6 (citation omitted).

      On April 1, 2019, the Agency filed a petition for the involuntary

termination of Father’s and Mother’s parental rights to the Children pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). A hearing occurred on

September 23, 2019, and October 28, 2019, during which Father and Mother

were present and represented by separate counsel. Elizabeth A. Stineman,

Esquire, the guardian ad litem (GAL), represented the best interests of the




                                     -4-
J-S22023-20


Children. Pamela J. Breneman, Esquire, represented the legal interests of the

older children, W.S., Jr., and N.S.2, 3

       The Agency presented the testimony of Heather Lutz, Father’s probation

and parole officer, and Kelsey Curcio, the Agency’s caseworker. Father neither

testified nor presented any evidence.          The court admitted into evidence a

bonding evaluation performed by Karen M. Jaskot, ACSW, LCSW, CAADC,

dated August 6 and 13, 2019, with respect to the Children’s bond, if any, with

Father, Mother, and their respective foster parents. See N.T., 10/28/19, at

6.   The parties stipulated that, if Ms. Jaskot testified, she would opine

consistent with her report. Id. at 5-6.

       By decrees dated November 21, 2019, and entered on December 2,

2019, the orphans’ court involuntarily terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b). On December 19, 2019,

____________________________________________


2 Pursuant to 23 Pa.C.S.A. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for his or her legal interests, which our Supreme Court
has defined as the child’s preferred outcome. See In re T.S., 192 A.3d 1080
(Pa. 2018) (citing In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)). The
T.S. Court reaffirmed, “where a child’s legal and best interests do not diverge
in a termination proceeding, an attorney-GAL representing the child’s best
interests can also fulfill the role of the attorney appointed per Section 2313(a)
to represent the child’s legal interests.” T.S., 192 A.3d at 1088 (citing L.B.M.,
161 A.3d at 184, 188-89, 191). In this case, the record does not indicate that
a conflict existed between the legal and best interests of the younger children,
T.S. and F.S.

3 Legal counsel for W.S., Jr., and N.S. filed an appellee brief in support of the
involuntary termination of Father’s parental rights.



                                           -5-
J-S22023-20


Father timely filed notices of appeal and concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which

this Court consolidated sua sponte.4 The orphans’ court filed its Rule 1925(a)

opinion on January 17, 2020.

       On March 6, 2020, Counsel filed with this Court a petition to withdraw

his representation and brief pursuant to Anders and Santiago. Initially, we

review Counsel’s request. See Commonwealth v. Rojas, 874 A.2d 638, 639

(Pa. Super. 2005) (“When faced with a purported Anders brief, this Court

may not review the merits of the underlying issues without first passing on

the request to withdraw.”) (quoting Commonwealth v. Smith, 700 A.2d
1301, 1303 (Pa. Super. 1997)).             This Court has “extended the Anders

principles to appeals involving the termination of parental rights.” In re X.J.,

105 A.3d 1, 3 (Pa. Super. 2014).

       To withdraw pursuant to Anders, counsel must:

       1) petition the court for leave to withdraw stating that, after
          making a conscientious examination of the record, counsel has
          determined that the appeal would be frivolous; 2) furnish a
          copy of the [Anders] brief to the [appellant]; and 3) advise
          the [appellant] that he or she has the right to retain private
          counsel or raise additional arguments that the [appellant]
          deems worthy of the court’s attention.




____________________________________________


4Mother also timely appealed from the decrees involuntarily terminating her
parental rights to the Children. We address Mother’s appeal by separate
memorandum.

                                           -6-
J-S22023-20


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders brief must comply with           the   following

substantive requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Here, Counsel filed a petition to withdraw certifying that he had

reviewed the case and determined that Father’s appeal was frivolous. Counsel

also filed a brief that includes a summary of the history and facts of the case,

the issues raised by Father, the facts that arguably support the appeal, and

Counsel’s assessment of why the appeal is frivolous with citations to relevant

legal authority. Finally, Counsel attached to his petition a letter he sent to




                                     -7-
J-S22023-20


Father pursuant to Millisock, supra. Therefore, Counsel complied with the

requirements of Anders and Santiago.

      We next “conduct a review of the record to ascertain if on its face, there

are non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super.

2018) (en banc). Counsel’s Anders brief raises the following issue:

      Whether the [orphans’] court erred in terminating [the] parental
      rights of Father where there was a history of past success and
      cooperation with the Agency after his release from incarceration,
      as factors that should have provided Father with additional time
      to remedy the condition for placement[?]

Anders brief at 1 (unpaginated).

      Our standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, governs

the termination of parental rights and requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for

                                      -8-
J-S22023-20


     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we

conclude that the record supports the decrees pursuant to Section 2511(a)(2)

and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                      ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                      ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant

                                     -9-
J-S22023-20


       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

       This Court has explained that the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

       Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002).           A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. Further, the grounds for termination of parental rights

under Section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. Id. at

337.

                                       - 10 -
J-S22023-20


      With respect      to   Section 2511(b),   this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond.” Id. (citation

omitted).     However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa. Super. 2008) (citation omitted).

      Instantly, the orphans’ court found with respect to Section 2511(a)(2),

as follows:

      Father was incarcerated at the time these dependency
      proceedings began and was incarcerated for roughly twenty-two
      of the thirty-nine months these Children were in placement. While
      Father is currently not in prison, his continued behaviors of
      missing probation meetings, using drugs, and [physically]
      gripping Mother confirms that his incapacity to care for the
      Children that was present on June 8, 2016, has not been
      remedied, nor is it likely to be remedied. Therefore, the [c]ourt
      is satisfied that the Agency proved by clear and convincing
      evidence that termination of Father’s parental rights is warranted
      pursuant to Section 2511(a)(2).

Orphans’ Court Opinion, 11/21/19, at 14. The testimonial evidence supports

the court’s findings.




                                     - 11 -
J-S22023-20


      Father’s parole officer, Heather Lutz, testified that Father was under the

supervision of Lancaster County Adult Probation and Parole for a felony he

committed in 2013 involving criminal trespass. N.T., 9/23/19, at 5. Ms. Lutz

testified that Father has not complied with the parole requirements to attend

biweekly meetings with her, remain drug-free, complete all recommended

domestic violence treatment services, have no contact with Mother, and to

maintain an approved residential address. Id. at 6.

      Specifically, Ms. Lutz testified that Father did not attend his meeting

with her the week before the termination proceeding. Id. at 6-7. In addition,

she testified that Father admitted to using marijuana on August 27, 2019. Id.

at 7. With respect to domestic violence, Ms. Lutz explained that Father failed

to complete an outpatient treatment program successfully. Id. at 7-8.

Further, she testified that Father has not indicated that he is currently engaged

in any outpatient treatment for domestic violence. Id. at 8. Moreover, Ms.

Lutz has received reports that Father is having contact with Mother. Id. at 9.

Finally, Ms. Lutz stated that she does not believe Father is living at his

mother’s address, which was the approved address at the time of his release

from prison. Id. at 8. Ms. Lutz explained, “if [Father] continues to use illegal

substances[,] in addition to not reporting his appropriate [residential]

address, in addition to not reporting [to] me, there will most likely be a [bench

warrant issued for Father’s arrest for violating his parole].” Id. at 9.




                                     - 12 -
J-S22023-20


      Kelsey Curcio, the Agency permanency caseworker, testified that Father

has admitted to his ongoing use of marijuana, and he tested positive for it on

December 17, 2018, and April 11, 2019. Id. at 16. With respect to domestic

violence, she testified that Father was incarcerated for a parole violation from

August 7, 2019, to August 22, 2019.           N.T., 9/23/19, at 17.   Ms. Curcio

explained that Father had ongoing contact with Mother and admitted to

“gripping her up on a few occasions.” Id. Further, like Ms. Lutz, she was

unable to confirm Father’s residential address. Id. at 18. Finally, Ms. Curcio

testified that Father is granted visitation once per week with the Children. Id.

Since June 27, 2019, Father had attended two out of a possible eight visits.
Id.

      Based on the foregoing, we discern no abuse of discretion by the

orphans’ court in concluding that Father’s conduct warranted termination of

his parental rights pursuant to Section 2511(a)(2).       Father’s repeated and

continued incapacity, abuse, or refusal to comply with his parole requirements

and permanency objectives has caused Children to be without essential

parental care, control, or subsistence necessary for their physical or mental

well-being.   Further, the causes of Father’s incapacity, abuse, or refusal

cannot or will not be remedied.

      Regarding Section 2511(b), this Court has emphasized:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

                                     - 13 -
J-S22023-20



         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).

      Further, in considering the affection a child may have for his or her

natural parent, this Court has stated:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect and
         abuse, is able to sift through the emotional wreckage and
         completely disavow a parent. . . . Nor are we of the opinion
         that the biological connection between [the parent] and the
         children is sufficient in of itself, or when considered in
         connection with a child’s feeling toward a parent, to
         establish a de facto beneficial bond exists.                The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      In addition, our Supreme Court has stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their


                                     - 14 -
J-S22023-20


foster parents.” In re T.S.M., 71 A.3d at 268. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.” Id.

         In this case, the orphans’ court ordered the above-described expert

bonding evaluation performed by Ms. Jaskot, but Father refused to participate.

Ms. Curcio testified that, on three occasions, Father was scheduled to

participate in the evaluation, but he failed to attend each time. N.T., 9/23/19,

at 21.

         Upon review, there is no record evidence that the younger children, T.S.

and F.S., have a parent-child bond with Father. The orphans’ court found that

a parent-child bond exists instead between T.S., F.S., and their foster parents.

See Orphans’ Court Opinion, 11/21/19, at 17.             The bonding evaluation

supports the court’s finding. See Petitioner’s Exhibit 3.

         With respect to the older children, W.S., Jr., and N.S., the court found

that a bond exists between them and Father; however, they desire to be

adopted by their foster parents. See Orphans’ Court Opinion, 11/21/19, at

17. The court explained:

         The two oldest children care deeply for both sets of parents, but
         overall expressed a desire for the three-year state of limbo to end
         and for them to be adopted. Within the Bonding Evaluation, Ms.
         Jaskot noted that all four children “have come to see their

                                       - 15 -
J-S22023-20


       resource homes, schools, neighborhoods and churches as part of
       their daily lives.” (Bonding Evaluation, p. 39). While the oldest
       children desire to have a relationship with Mother and Father, it
       was apparent from their conversations with Ms. Jaskot that they
       are also concerned for the safety of their Mother. It should be
       noted, that[,] upon learning that Mother and Father were once
       again in a relationship, the eldest child responded by crying, which
       the evaluator interpreted as an expressed concern for his
       Mother[,] whom he loves. Children should not have to deal with
       concerns for the safety of their Mother at the hands of their Father,
       nor would this [c]ourt allow the Children to return . . . to the
       parents who do not know how to maintain relational boundaries
       or sobriety for the safety of [the C]hildren.

       At a point in the case where extraordinary effort by the parents
       was crucial, both individuals seemed to deteriorate and have
       themselves returned the case to the original need for placement.
       ...

Orphans’ Court Opinion, 11/21/19, at 18.5          Based upon our review of the

record, including the notes of testimony from the termination proceeding and

____________________________________________


5 At the conclusion of the evidence, the orphans’ court inquired about the
positions of the GAL and legal counsel for W.S., Jr., and N.S. They responded
as follows:

       [GAL]: [A]t this point all four children are indicating that they
       would like this to end and for them to be adopted. The two
       youngest children have really not wavered. That’s why I didn’t
       request legal counsel for them.

       But since even requesting legal counsel for [W.S., Jr., and N.S.],
       they have changed their position.

       THE COURT: Do you have any concerns these four children are
       not placed together?

       [GAL]: [T]he two families have a very good relationship. And my
       understanding is they see each other quite a bit outside of -- I
       know the season for visits. . . . [M]y understanding [is] there’s



                                          - 16 -
J-S22023-20


the bonding evaluation, we discern no abuse of discretion by the court in

concluding that the Children’s developmental, physical, and emotional needs

and welfare are served by involuntarily terminating Father’s parental rights.

       Moreover, our independent review of the certified record reveals no

preserved, non-frivolous issue that would arguably support this appeal.

Therefore, we grant Counsel’s petition to withdraw, and affirm the decree

terminating Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2)

and (b).

       Counsel’s petition to withdraw granted. Decrees affirmed.




____________________________________________


       not going to be any issue of them maintaining contact with each
       other.

       THE COURT: [Legal counsel for W.S., Jr., and N.S.]?

       [LEGAL COUNSEL]: That is my understanding too, Your Honor. I
       did meet with [W.S., Jr., and N.S.] at the school as well as in the
       foster home. And they’re looking forward to the [c]ourt making a
       final decision for them so they can move forward. They’ve actually
       made the comment to me they would like to be adopted[,] and
       stay where they are. They are safe in that home. They are sad
       that mom and dad have not been able to do what was needed to
       be done for them, but they indicated too they do see [their]
       younger two siblings[,] and they enjoy those visits.

N.T., 10/28/19, at 25-26.

                                          - 17 -
J-S22023-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/22/2020




                          - 18 -